Citation Nr: 9911694	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-06 067	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of the currently 
assigned 20 percent for a service-connected duodenal 
ulcer/hiatal hernia.

2.  Entitlement to an evaluation in excess of the currently 
assigned 30 percent for service-connected bilateral talipes 
cavus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1943 to July 1948.

2.	On April 21, 1999, the Board of Veterans' Appeals was 
notified by the Department of Veterans Affairs (VA) Regional 
Office, in Reno, Nevada, that the veteran died on 
February [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R. § 20.1302 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died on February [redacted], 1999, during 
the pendency of the appeal.  As a matter of law, veterans' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  This appeal on the merits has become 
moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 1991); 38 C.F.R. § 20.1302(1998).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).






ORDER

The appeal is dismissed.



		
      JANE E. SHARP
	Member, Board of Veterans' Appeals




